Case 1:20-cv-00950-CFC Document14 Filed 06/09/21 Page 1 of 2 PagelD #: 111

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
RONALD SHAW,

Plaintiff,

v. : Civ. No, 20-950-CFC
NEW CASTLE COUNTY, .

Defendant.

MEMORANDUM ORDER

At Wilmington this Ninth day of June, 2021, having reviewed the file;

IT IS ORDERED as follows:

1. Plaintiff Ronald Shaw filed this action on July 15, 2020. (D.I.1) He
proceeds pro se and has paid the filing fee. On April 21, 2021, the Court granted
Plaintiffs motion of extension of time to retain an attorney. (See D.I.10, 11) Plaintiff
was given until on or before June 1, 2021 to either retain counsel or respond to
Defendant's motion to dismiss and was warned that the case would be dismissed
should he fail to file a response to the motion to dismiss in the event he did not retain
counsel. (D.I. 11)

2. On June 1, 2021, Plaintiff filed a request for counsel after unsuccessful
attempts to retain counsel. (D.I.12) Pursuant to 28 U.S.C. § 1915(e)(1), the court
may request an attorney to represent any person unable to afford counsel. Section
1915(e)(1) confers the district court with the power to request that counsel represent a

litigant who is proceeding in forma pauperis. Plaintiff has never sought in forma
Case 1:20-cv-00950-CFC Document14 Filed 06/09/21 Page 2 of 2 PagelD #: 112

pauperis status. He paid the filing fee and the court docket does indicate that he
qualifies for counsel under § 1915. Therefore, the request is DENIED. (D.I. 12)

3. On June 1, 2021, Plaintiff also filed a combined motion for trial and what
may be a one-page response to Defendant’s motion to dismiss. (D.|. 13) It is not
clear. The Court construes the motion for trial as a request for a trial date. The
motion is DENIED as premature. (D.I. 13)

4. Upon review of Defendant's motion to dismiss and finding it contains
matters outside the pleadings, the Court treats the motion as a motion for summary
judgment. See Fed. R. Civ. P. 12(b)(d). Plaintiff shall file a response to the motion to
dismiss on or before July 1, 2021. Defendant shall file a reply, if any, within fourteen
days after Plaintiff files his response. Should Plaintiff fail to file a response the case

will be dismissed for failure to prosecute. There will be no extensions.

AG a_

UNITED STAYES DISTRKJT JUDGE
